Priority
The status of the nonprovisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.

Drawings
The drawings are objected to as failing to comply with:
37 CFR 1.83(a) because they fail to show or otherwise indicate:
Cylindrical head 60 having an alignment structure as recited in claim 1.
Features corresponding to the limitations of claims 2,3 & 5.
37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 95.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because the detailed description of the invention fails to describe details corresponding to the “alignment structure” recited in claims 1-3, and the bore and shaft recited in claim 5.

The abstract of the disclosure is objected to because it describes an alignment structure that is not present in the description of the disclosed invention.  See MPEP § 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
Claims 2 & 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 2 recites, “the alignment structure [of the generally cylindrical head] includes first and second alignment walls intersecting the lower face of the cylindrical head”  and claim 3 further recites, “the first and second alignment walls diverge from each other as the first and second alignment walls extend away from the lower face of the cylindrical head.”  However, no such alignment structure, much less one having first and second alignment walls, is disclosed in the description of the cylindrical head 60.  No working example of the claimed invention is present in the disclosure.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At page 23, line 13, claim 1 recites the limitation, “a frame member”.  It is unclear if this frame member is the same as or different from that previously recited.
Claims 2, 3 and 5 recite limitations that are not shown in the drawings or describe in the detailed description of the invention.  Without such it is not possible to accurately determine the metes and bounds of the claims.
Claim 4, line 3 recites the limitation, “a bolt”.  It is unclear of this bolt is the same as or different from that previously recited.

Allowable Subject Matter
Claims 1, 4 & 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Allowable subject matter is indicated because the prior art fails to show or suggest a frame assembly comprising every limitation of the claims.
Andis, US 3,430, 957 shows a frame assembly comprising some of the limitations of the claims, but does not show or suggest a generally cylindrical head comprising every limitation of the claims.
Naum, SU 1490326 shows a frame assembly comprising some of the limitations of the claims, but does not show or suggest both an alignment structure and nut received in a cavity.
Magner, US 4,371,281 shows a mount 10 comprising some features like that of the mount in the instant invention.
Dickie US 3,007,364 shows a nut 20 comprising some features like that of the nut in the instant invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679